FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MUHAMMAD CHAUDHRY,                        
                Plaintiff-Appellant,              No. 11-35072
                v.
                                                   D.C. No.
                                               2:09-cv-03089-JPH
MICHAEL J. ASTRUE, Commissioner,
Social Security Administration,                    OPINION
               Defendant-Appellee.
                                          
        Appeal from the United States District Court
           for the Eastern District of Washington
        James P. Hutton, Magistrate Judge, Presiding

                    Argued and Submitted
            January 12, 2012—Seattle, Washington

                      Filed August 10, 2012

Before: Diarmuid F. O’Scannlain and Johnnie B. Rawlinson,
 Circuit Judges, and Donald W. Molloy, District Judge.*

                  Opinion by Judge Rawlinson




  *The Honorable Donald W. Molloy, United States District Judge for the
District of Montana, sitting by designation.

                                9095
9098                 CHAUDHRY v. ASTRUE




                         COUNSEL

Appellant Muhammad Chaudhry is represented by Jeffrey H.
Baird, Dellert Baird Law Office, Port Orchard, Washington.

Appellee Michael J. Astrue, Commissioner of the Social
Security Administration, is represented by Gerald J. Hill,
Assistant Regional Counsel, Social Security Administration,
Seattle, Washington.


                          OPINION

RAWLINSON, Circuit Judge:

   Appellant Muhammad Chaudhry (Chaudhry) appeals the
district court’s grant of summary judgment in favor of Appel-
lee Michael J. Astrue, Commissioner of the Social Security
Administration (Commissioner). Chaudhry argues that the
Administrative Law Judge (ALJ) erred in finding that Chaud-
hry is not disabled as defined in the Social Security Act (Act).
We have jurisdiction under 28 U.S.C. § 1291 and we affirm.

I.   BACKGROUND

   Chaudhry was thirty-two years old when he allegedly
became disabled in 2005. Chaudhry had earned a general col-
lege degree in his native Pakistan, and performed past rele-
vant work as a fast-food worker, sales clerk, cashier, waiter,
and housekeeper/cleaner. He served in the United States
Army from January 22, 2002, to August 20, 2002, and from
November 15, 2003, to February 25, 2005. Chaudhry injured
his back while serving in the army in 2004. He also suffers
from migraine headaches, narcolepsy, and depression.
                           CHAUDHRY v. ASTRUE                            9099
  A.    VA Evaluations

   Following Chaudhry’s back injury, several medical provid-
ers assessed him in June, 2004. According to Dr. John D.
Werschkul, Chaudhry’s 2004 MRI showed mild protrusion
and no need for surgery. Dr. Werschkul also indicated that
Chaudhry’s neurological exam was negative. Provider1 Bev-
erly Scott assessed Chaudhry with frequent migraine head-
aches without aura, and noted that Chaudhry’s brain MRI was
within normal limits. Provider Bernard Roth indicated that
there was a very high likelihood that Chaudhry had narco-
lepsy. Dr. Juliana Ellis-Billingsley observed intermittent
depression. According to Dr. Ellis-Billingsley, the intermit-
tent depression did not diminish Chaudhry’s job performance,
nor did it limit his ability to do well in civilian life, because
he was exceptionally bright and had a good entrepreneurial
spirit. Provider Brian Woebkenberg noted an absence of
objective findings that would support Chaudhry’s complaint
of radicular2 symptoms. Provider Helen Holt assessed Chaud-
hry with chronic back pain with bilateral radiculopathy3, and
noted that his gait was steady.

   In July, 2004, Provider James Chambers assessed Chaud-
hry with degenerative disc disease, but opined that Chaudhry
was not a candidate for surgery. Provider Roger Barstaad
noted in October, 2004, that a radiograph of Chaudhry’s cer-
vical spine showed vertebral body heights and disk spaces
   1
     Because the record is unclear as to the exact status of the various medi-
cal care providers, we refer to them as providers unless otherwise indi-
cated.
   2
     Radicular is defined as relating to a radicle, which in turn is defined
as “[a] rootlet or structure resembling one, as the r. of a vein, a minute
veinlet joining with others to form a vein, or the r. of a nerve, a nerve fiber
that joins others to form a nerve.” Stedman’s Medical Dictionary 1502
(27th ed. 2000) (emphasis omitted).
   3
     Radiculopathy is a “[d]isorder of the spinal nerve roots.” Id. at 1503.
Bilateral means “[r]elating to, or having, two sides.” Id. at 202.
9100                       CHAUDHRY v. ASTRUE
within normal limits and unremarkable atlanto-axial joints.4
Provider Barstaad noted that the chiropractic clinic would
cancel the rest of Chaudhry’s visits, and “[t]he patient’s reac-
tion to his first visit and his extraordinary high pain com-
plaints coupled with his extraordinarily low ranges of motion
make this a highly ‘interesting’ case. . . .” Provider Barstaad
suspected “phycogenic overlay.”5 Provider Vancil McNulty
observed in November, 2004, that Chaudhry exhibited
chronic pain with fear avoidance, oversensitivity to pain, and
L5-S1 disc protrusion.

   Clinic notes indicate that Chaudhry was walking with a
cane in November, 2004. However, Provider Holt noted that
Chaudhry’s gait was steady that month. In addition, Provider
McNulty told Chaudhry that a cane is not indicated for indi-
viduals with low back pain. Provider McNulty suspected that
“long term use of the cane will further encourage pain and
disabled behaviors. . . .” A physical therapist also advised
Chaudhry to discontinue use of the cane. Records indicate that
Chaudhry did not follow through with a plan of care after
being seen by neurology providers.

   A December, 2004, note indicated that although no issues
besides sinus surgery prevented Chaudhry from deploying to
Iraq, Chaudhry stated that he was unable to function at any
job. At the same time, Chaudhry denied depression. Dr. Mar-
cus Ponce De Leon noted that Chaudhry’s narcolepsy pre-
vented him from driving or performing any duties that require
a high degree of vigilance or prolonged wakefulness.
  4
    Atlanto-axial is defined as “[p]ertaining to the atlas and the axis; denot-
ing the joint between the first two cervical vertebrae.” Id. at 163.
  5
    It appears that the record contains a typographical error, and that Pro-
vider Barstaad suspected a psychogenic overlay, which is defined as “[t]he
aggravation of the symptoms and complaints in a case of a physical ail-
ment beyond the usual or what one would expect, due to the emotional
involvement of the patient.” J.E. Schmidt, M.D., Attorneys’ Dictionary of
Medicine and Word Finder Vol. 5, 517 (1999).
                          CHAUDHRY v. ASTRUE                            9101
  The following year, in October, 2005, Chaudhry deferred
examination by Provider Madelyn McKennan, but requested
a prescription for a cane, which McKennan wrote for him.
The next month, Chaudhry appeared in a wheelchair for an
appointment.

   Dr. Raymond Rosenfeld reviewed x-rays of Chaudhry’s
lumbar spine in December, 2005, and found vertebral body
heights and disk spaces within normal limits. Dr. Dianne
Flynn assessed chronic pain syndrome in January, 2007. In
November, 2007, Dr. Flynn examined Chaudhry and noted
that she had a long discussion with him about establishing
goals.

   The Department of Veterans Affairs (DVA) reviewed and
evaluated Chaudhry’s disabling impairments in January,
2007, following Chaudhry’s filing of a Notice of Disagree-
ment with his disability rating.6 Chaudhry’s sequence of
impairments and corresponding disability ratings was:
migraine headaches 30% disabling; intervertebral disc syn-
drome of the cervical spine 30% disabling; depression 50%
disabling; intervertebral disc syndrome of the thoracolumbo-
sacral spine 20% disabling; and narcolepsy 20% disabling.
Depression was listed as 30% in the section heading, but the
explanation noted that it had been increased to 50% in 2006.
Chaudhry’s Global Assessment of Functioning (GAF) was 55,
“indicative of moderately severe social and occupational
functioning.”

  B.    Examining Consultants

   Dr. Marie Ho reviewed Chaudhry’s medical records and
  6
   A Notice of Disagreement is “[a] written communication from a claim-
ant or his or her representative expressing dissatisfaction or disagreement
with an adjudicative determination by the agency of original jurisdiction
and a desire to contest the result . . .” 38 C.F.R. § 20.201. A Notice of Dis-
agreement is required to appeal a DVA decision. See 38 C.F.R. § 20.200.
9102                     CHAUDHRY v. ASTRUE
conducted a physical examination on May 10, 2008. Dr. Ho
observed that Chaudhry was in a wheelchair, had severe low
back pain, appeared anxious, and could not perform certain
tests, not necessarily due to lack of effort, but perhaps due to
pain and inhibition. Chaudhry responded slowly to instruc-
tions and moved slowly, but was generally cooperative with
testing. Dr. Ho’s testing was limited by Chaudhry’s inability
to stand or walk. Dr. Ho also noted “some inconsistencies
. . .”

   Dr. Ho determined that Chaudhry could stand and walk
fewer than 2 hours cumulatively per day and sit longer than
6 hours; lift less than 10 pounds occasionally and frequently,
due to lumbar spine problems; and should not engage in any
crouching, squatting, or kneeling. Dr. Ho also indicated that
Chaudhry’s depression might further limit his ability to func-
tion in the workplace.

   Jenifer Schultz, Ph.D., conducted a psychological examina-
tion and took Chaudhry’s history. Dr. Schultz’s diagnostic
impressions included somatization disorder;7 depressive disor-
der not otherwise specified; and dependent personality traits.
According to Dr. Schultz, “[a]lthough [Chaudhry] has many
medical conditions, his physical complaints are in excess of
what would be expected from the history; such as being in a
wheelchair for pain. He fulfills criteria for Somatization Dis-
order. . . .” Dr. Schultz noted that Chaudhry had no insight
into his condition and felt helpless. Dr. Schultz was of the
view that Chaudhry’s prognosis was poor because Chaudhry
did not believe that he could improve.
  7
    Somatization disorder is “a mental disorder characterized by presenta-
tion of a complicated medical history and of physical symptoms referring
to a variety of organ systems, but without a detectable or known organic
basis.” See Stedman’s Medical Dictionary at 528.
                         CHAUDHRY v. ASTRUE                         9103
  C.     Non-Examining Consultants

   Dr. Patricia Kraft, a reviewing physician, reviewed Chaud-
hry’s medical records from January 26, 2006, through May
21, 2008. Dr. Kraft noted non-specific depression and depen-
dent personality traits. Dr. Kraft observed many contradic-
tions in the medical record, such as Chaudhry’s use of a cane
for low back pain. Dr. Kraft rated Chaudhry’s Functional
Limitations as follows: mild restriction of activities of daily
living; mild difficulties in maintaining social functioning;
mild difficulties in maintaining concentration, persistence, or
pace; and no episodes of decompensation. Dr. Kraft acknowl-
edged diagnoses of depression and somatoform disorder, but
considered the diagnoses to be theoretically incompatible,
because somatoform represses depression. Dr. Kraft recog-
nized a 90% disability rating based on Dr. Flynn’s report in
July, 2006. Dr. Kraft rated Chaudhry’s psychological impair-
ments as “nonsevere.” Dr. Kraft wrote that Chaudhry did not
comply with recommended treatment or attend the pain clinic;
repeated mental status examinations yielded normal results;
muscle atrophy in legs was not noted despite Chaudhry’s
claim of having been wheelchair bound for three years; and
there was a lack of medical support for the extent of Chaud-
hry’s alleged dependency on his wife.

   Dr. Norman Staley reviewed Chaudhry’s medical records
from January 26, 2008, through June 5, 2008. Dr. Staley
found some abnormal disc findings, but was of the view that
Chaudhry had chronic pain syndrome8 and was abusing both
the Veterans Affairs and Social Security systems. According
to Dr. Staley, Chaudhry’s medical record did not support
Chaudhry’s use of a wheelchair or his inability to cooperate
with Dr. Ho’s consultative examination.
  8
   Chronic pain is “pain that persists after an injury heals . . .” 4 Gale
Encyclopedia of Medicine 2142 (1999).
9104                 CHAUDHRY v. ASTRUE
   Chaudhry’s treating physician, Dr. Flynn, examined
Chaudhry in 2008 for complaints of wrist pain. Dr. Flynn
noted “[n]o wrist pain, swelling or stiffness, no wrist joint
pain, no swelling of the wrist joint, and no stiffness of the
wrist joint.” Under the Action Plan section, Dr. Flynn wrote
“Carpal Tunnel Syndrome: Trial of night splints. [Return to
clinic] if unimproved 3-4 weeks. Education.”

  D.   Social Security Application and ALJ Hearing

   Chaudhry alleged that he became unable to work because
of his disability on February 26, 2005. Chaudhry’s claim was
denied on January 24, 2008, and denied on reconsideration on
June 5, 2008. At Chaudhry’s request, the ALJ held a hearing.

   At the hearing, Chaudhry testified that he had to spend
much of the day lying down, due to back pain and headaches.
Chaudhry testified that his narcolepsy caused him to fall
asleep approximately twice a day and that his pain medication
made him drowsy. Chaudhry also testified that he used a
wheelchair and a cane to move around, and that he last
walked without a cane in 2003. Chaudhry testified that he was
prescribed the wheelchair in 2004. According to Chaudhry, he
was receiving a veterans’ pension based on the DVA’s deter-
mination that he was 100% disabled.

  In response to the ALJ’s hypothetical question and Resid-
ual Function Capacity (RFC) assessment, Vocational Expert
Sharon Welter (VE) testified that Chaudhry could perform all
of his past work as well as alternative light exertion jobs
existing in the hundreds of thousands.

  E.   ALJ’s Decision

   The ALJ applied the five-step sequential evaluation process
for determining whether an individual is disabled under the
Social Security Act. At step one, the ALJ found that Chaud-
hry had not engaged in substantial gainful activity since Feb-
                     CHAUDHRY v. ASTRUE                    9105
ruary 26, 2005, his alleged onset date of disability. At step
two, the ALJ found that Chaudhry had the severe impairments
of chronic pain syndrome, degenerative disc disease, head-
aches, and narcolepsy.

   The ALJ found that Chaudhry’s “medically determinable
mental impairment of depressive disorder does not cause
more than minimal limitation in the claimant’s ability to per-
form basic mental work activities and is therefore non-
severe.” The ALJ reached this conclusion upon consideration
of “the four broad functional areas set out in the disability
regulations . . .”

   In the first functional area, activities of daily living, the
ALJ found mild limitation. Based upon the opinion of Dr.
Kraft and the evaluation of Dr. Schultz, the ALJ found
Chaudhry’s allegations to not be fully credible and concluded
that Chaudhry’s “attitude contributes to his limitations far
more than his actual physical abilities. . . .”

   In the second functional area, social functioning, the ALJ
also found mild limitation. The ALJ noted that Chaudhry had
repeatedly declined Dr. Flynn’s recommendation of counsel-
ing. According to the ALJ, “it appears that the claimant’s out-
look affects his determination as much or more than any
physical or mental impairment.”

   In the third functional area, concentration, persistence, or
pace, the ALJ similarly found mild limitation. The ALJ noted
Dr. Schultz’s finding that Chaudhry’s “concentration and
attention were fair, and that his persistence is affected by the
fact that he generally does not attempt activities. . . .” The
ALJ also noted Dr. Flynn’s unheeded encouragement to
establish goals and see a psychologist, and Dr. Kraft’s finding
of mild limitation based on her review of the record.

   In the fourth functional area, episodes of decompensation,
the ALJ found no indication of limitation. Thus, the ALJ
found the mental impairment to be non-severe.
9106                  CHAUDHRY v. ASTRUE
   At step three, the ALJ found that Chaudhry did not have an
impairment or combination of impairments that met or
equaled the criteria of one of the per se disabling impairments
listed in 20 C.F.R. pt. 404, subpt. P, app. 1. The ALJ then
found that Chaudhry had the residual functional capacity to
perform light work, except that Chaudhry was unable to climb
ramps, stairs, ladders, ropes, or scaffolds; he could not stoop,
kneel, crouch, or crawl more than occasionally, but could bal-
ance frequently; and he could not tolerate exposure to hazard-
ous machines and unprotected heights.

   The ALJ explained that Chaudhry’s “medically determin-
able impairments could reasonably be expected to cause the
alleged symptoms; however, the claimant’s statements con-
cerning the intensity, persistence and limiting effects of these
symptoms are not credible to the extent they are inconsistent
with the [ALJ’s] residual functional capacity assessment.”

   With respect to Chaudhry’s claim of depression, the ALJ
noted Dr. Ellis-Billingsley’s diagnosis of depression and her
opinion that it did not impair Chaudhry. The ALJ also noted
that Chaudhry declined to see a psychologist after Dr.
Schultz’s diagnosis of depressive disorder. The ALJ therefore
concluded that Chaudhry’s “failure to seek treatment for
depression places the severity of the symptoms into question.
In addition, no examining source has opined that the claimant
is unable to work or [is] otherwise limited because of his
depression. . . .” According to the ALJ, Chaudhry’s “allega-
tions of limitation lack credibility to the extent they are incon-
sistent with the assessed RFC.”

   In addressing Chaudhry’s back pain, the ALJ concluded
that “the objective medical evidence does not support the
level of limitation alleged.” The ALJ noted that Chaudhry
used a cane and a wheelchair, even though no medical source
recommended such use. The ALJ noted Dr. Ho’s opinion that
“Chaudhry appeared not to exert adequate effort at times,
although [Dr. Ho] acknowledged that it might be due to pain
                     CHAUDHRY v. ASTRUE                     9107
or inhibition. . . .” The ALJ noted that Dr. Ho’s lower RFC
was “based in part on the claimant’s statements that he could
not walk or stand; no objective evidence supports those state-
ments” and that “Dr. Ho also believed that the claimant’s
wheelchair and single-point cane were prescribed. . . .”

   According to the ALJ, “it appears that [Chaudhry] has not
made any attempt to increase his functionality, instead relying
solely on medication for pain. None of his treating sources
have stated that he requires his wheelchair or that his condi-
tion is disabling. . . .” The ALJ also noted that “Dr. Flynn
repeatedly encouraged him to develop goals for better func-
tionality, but stated in September 2008 that he had made no
significant progress in that area. . . .”

  The ALJ gave greater weight to Dr. Staley’s opinion of
Chaudhry’s capabilities than to Dr. Ho’s, because Dr. Ho’s
“opinion regarding [Chaudhry’s] limitation in standing and
walking was based primarily on his self-report of limitations;
he stated he was unable to stand and walk due to back pain
and migraines. Because no objective medical evidence sup-
ports his allegation, Dr. Ho’s resulting assessment is likewise
given less credibility. . . .” In general, the ALJ found that
Chaudhry’s “allegations of limitation lack credibility to the
extent they are inconsistent with the RFC . . .”

   The ALJ did not consider Chaudhry’s alleged carpal tunnel
syndrome because the ALJ found that there was no official
diagnosis of carpal tunnel syndrome and the condition had not
lasted more than 12 months.

   The ALJ noted that during the hearing Chaudhry’s repre-
sentative stated that the DVA assessment was 100%. The ALJ
responded that:

    [t]he DVA assessed the claimant’s migraine head-
    aches as 30% disabling, intervertebral disc syndrome
    of the cervical spine as 30% disabling, depression as
9108                 CHAUDHRY v. ASTRUE
    30% disabling, intervertebral disc syndrome of the
    lumboscacral spine as 20% disabling, and narcolepsy
    as 20% disabling. The DVA determined that the
    claimant is not 100% disabled in any of these areas.
    Further, the DVA did not consider the cumulative
    effect of these impairments as 100% disabling. The
    claimant filed a Notice of Disagreement with the
    DVA’s action. If the DVA had assessed the claimant
    as 100% disabled, as stated by the client’s represen-
    tative, it is unlikely that the claimant would have
    appealed such a decision.

  In sum, the ALJ determined that Chaudhry’s impairments
notwithstanding, Chaudhry had the capacity to perform light
work, with specified limitations.

  At step four, the ALJ determined that Chaudhry’s residual
functional capacity did not preclude him from performing his
past relevant work as a fast food worker, sales clerk, cashier,
waiter, and housekeeper/cleaner.

   At step five, the ALJ relied on the testimony of the VE to
alternatively find that other jobs existed in significant num-
bers in the national economy that Chaudhry could perform,
considering his age, education, work experience, and residual
functional capacity, and the additional requirement that he be
able to choose whether to sit or stand. Therefore, the ALJ
found that Chaudhry was not disabled as defined in the Social
Security Act.

  The Appeals Council declined Chaudhry’s request for
administrative review.

  F.    District Court’s Decision

   The assigned magistrate judge granted the Commissioner’s
motion for summary judgment and denied Chaudhry’s motion
for summary judgment.
                      CHAUDHRY v. ASTRUE                      9109
   The magistrate judge found that the ALJ did not err in eval-
uating the severity of Chaudhry’s psychiatric impairments,
based on the ALJ’s analysis of Dr. Schultz’s and Dr. Kraft’s
opinions, and considering Chaudhry’s lack of credibility. The
magistrate judge also found that the ALJ did not err in giving
less weight to Dr. Ho’s and Dr. Schultz’s opinions when
determining Chaudhry’s RFC. Likewise, the magistrate judge
found no error in the ALJ’s credibility determination in light
of Chaudhry’s inconsistent statements, failure to comply with
medical treatment, and other objective evidence in the record.
The magistrate judge further found that the ALJ did not err in
considering the DVA disability rating, and that the ALJ prop-
erly placed greater weight on evidence that contradicted the
rating.

  The district court subsequently entered judgment in favor
of the Commissioner.

II.    STANDARD OF REVIEW

   We “review de novo a district court’s judgment upholding
the denial of social security benefits. . . .” Berry v. Astrue, 622
F.3d 1228, 1231 (9th Cir. 2010) (citation omitted). We “will
set aside a denial of benefits only if it is not supported by sub-
stantial evidence or is based on legal error.” Id. (citation and
internal quotation marks omitted). “[E]ven if the ALJ erred,
we will uphold the decision so long as the error was harm-
less.” Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068,
1071 (9th Cir. 2010) (citation omitted).

III.   DISCUSSION

  A.    DVA Disability Rating

  Chaudhry argues that, under our holding in McLeod v.
Astrue, 640 F.3d 881 (9th Cir. 2011), as amended, the ALJ
committed reversible error by not obtaining Chaudhry’s dis-
ability determination from the DVA.
9110                  CHAUDHRY v. ASTRUE
   [1] In McLeod, we held that “although a VA rating of dis-
ability does not necessarily compel the SSA to reach an iden-
tical result, the ALJ must consider the VA’s finding in
reaching his decision and the ALJ must ordinarily give great
weight to a VA determination of disability. . . .” Id. at 886
(footnote reference omitted). “[W]hen the record suggests a
likelihood that there is a VA disability rating, and does not
show what it is, the ALJ has a duty to inquire. . . .” Id.

   [2] One crucial distinction between this case and McLeod
is that the claimant in McLeod was represented by a lay repre-
sentative. See id. at 885 (“The ALJ must be especially diligent
when the claimant is unrepresented or has only a lay represen-
tative, as McLeod did . . . .”) (footnote reference and internal
quotation marks omitted). McLeod’s holding that “[t]he ALJ
must be especially diligent when the claimant is unrepre-
sented . . .” id., does not apply here because Chaudhry was
represented by counsel before the ALJ. As we noted in
McLeod, because the record was “inadequate to allow for
proper evaluation of the evidence . . . the ALJ’s duty to con-
duct an appropriate inquiry” was triggered. Id. (footnote refer-
ence omitted). Here, because the evidence of the VA
disability rating was part of the record, the record was ade-
quate to allow the ALJ to properly evaluate Chaudhry’s claim.
The ALJ’s duty to inquire further did not arise, and unlike in
McLeod, the ALJ’s duty to be especially diligent in the case
of an unrepresented claimant did not apply. Under these cir-
cumstances, the ALJ conducted the “full and fair hearing”
required. Id.

   Another distinction is that in McLeod, “[n]o evidence of
[the claimant’s] disability rating was submitted to the Social
Security Administration at any stage of the proceedings, or to
the district court . . . .” Id. at 884. In contrast, Chaudhry sub-
mitted the DVA report specifying his disability determination.
Unlike McLeod, where the claimant “ha[d] no idea” whether
he had a DVA disability rating, id., Chaudhry testified before
the ALJ as to his alleged 100% DVA disability rating. How-
                     CHAUDHRY v. ASTRUE                  9111
ever, the record did not support Chaudhry’s contention. As
the ALJ noted, logic dictates that Chaudhry would not have
challenged the DVA determination, as he did, had the DVA
awarded a 100% disability rating and granted a pension.
Importantly, as we noted in McLeod, “a partial disability rat-
ing might cut against rather than in favor of an SSA determi-
nation that the individual could not perform remunerative
work of any kind.” Id. at 886.

   Unlike in McLeod, the record in this case was adequate for
the ALJ to consider the DVA’s determination, and the ALJ
properly considered the record evidence of that determination.
In McLeod, the record was unclear as to the existence of a
DVA rating, whereas here the only question was the extent of
the DVA rating. In his opinion, the ALJ directly addressed the
DVA report in the record, Chaudhry’s testimony, and the
medical records describing a DVA disability rating. The ALJ
properly considered the full scope of the record evidence as
to the DVA rating and properly considered the extent of dis-
ability suggested by that rating. Cf. id. (explaining that the
VA disability rating must be considered and noting that the
ALJ “did not mention it in her decision”).

   [3] Review of the facts in this case leads us to conclude
that McLeod does not control the outcome and that the ALJ
adequately considered the VA disability rating.

  B.   Severity Determination

   Chaudhry argues that the ALJ failed to properly evaluate
the severity of Chaudhry’s impairments. Chaudhry specifi-
cally challenges the ALJ’s evaluation of Dr. Schultz’s finding
of somatization disorder and non-specific depression.

  [4] When evaluating psychiatric impairments such as
somatization disorder and depression, the ALJ must follow a
“special psychiatric review technique” and document his find-
ings and conclusions in his decision. Keyser v. Comm’r Soc.
9112                  CHAUDHRY v. ASTRUE
Sec. Admin., 648 F.3d 721, 725 (9th Cir. 2011) (citation omit-
ted) (“Specifically, the written decision must incorporate the
pertinent findings and conclusions based on the technique and
must include a specific finding as to the degree of limitation
in each of the functional areas . . .”) (citations, emphasis, and
internal quotation marks omitted).

   [5] As required by our holding in Keyser, the ALJ docu-
mented his application of the psychiatric review technique
and his specific finding as to the degree of limitation in each
functional area. The ALJ explicitly discussed Dr. Schultz’s
statement that Chaudhry’s “physical complaints are in excess
of what would be expected from the history, such as being in
a wheelchair for pain” which formed the basis for Dr.
Schultz’s diagnosis of somatization disorder. The ALJ also
addressed Dr. Schultz’s conclusions regarding Chaudhry’s
dependence on his wife. The ALJ noted his agreement with
Dr. Kraft, who contradicted Dr. Schultz’s diagnosis of soma-
toform disorder, because, according to Dr. Kraft, that diagno-
sis is incompatible with a finding of depression. Unlike in
Keyser, the ALJ did not fail to document his analysis of
Chaudhry’s alleged psychiatric impairments. The ALJ’s anal-
ysis is supported by the record evidence.

  C.   Rejection of Medical Examiners’ Opinions

   Chaudhry argues that, in the process of making the RFC
determination, the ALJ provided inadequate reasons for
rejecting the opinions of Dr. Ho and Dr. Schultz. Chaudhry
asserts that Dr. Ho’s opinion was based on her observation of
Chaudhry and her review of Chaudhry’s x-rays and MRI
results. In Chaudhry’s view, Dr. Ho’s opinion carried more
weight than Dr. Staley’s because Dr. Ho saw Chaudhry in
person. Likewise, Chaudhry contends that Dr. Schultz’s opin-
ion carries more weight than Dr. Kraft’s because Dr. Schultz
saw Chaudhry in person and Dr. Kraft did not.

   [6] Because the RFC determination must take into account
the claimant’s testimony regarding his capability, the ALJ
                     CHAUDHRY v. ASTRUE                    9113
must assess that testimony in conjunction with the medical
evidence. “In evaluating the credibility of a claimant’s testi-
mony regarding subjective pain, an ALJ must engage in a
two-step analysis. First, the ALJ must determine whether the
claimant has presented objective medical evidence of an
underlying impairment which could reasonably be expected to
produce the pain or other symptoms alleged. . . .” Vasquez v.
Astrue, 572 F.3d 586, 591 (9th Cir. 2009), as amended (cita-
tions and internal quotation marks omitted). Second, “[i]f the
claimant meets the first test and there is no evidence of malin-
gering, the ALJ can only reject the claimant’s testimony about
the severity of the symptoms if [the ALJ] gives specific, clear
and convincing reasons for the rejection.” Id. (citation and
internal quotation marks omitted).

   [7] “Where, as here, the record contains conflicting medi-
cal evidence, the ALJ is charged with determining credibility
and resolving the conflict. . . .” Benton v. Barnhart, 331 F.3d
1030, 1040 (9th Cir. 2003) (citation omitted). “If a treating or
examining doctor’s opinion is contradicted by another doc-
tor’s opinion, an ALJ may only reject it by providing specific
and legitimate reasons that are supported by substantial evi-
dence. . . .” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.
2005) (citation omitted). “The ALJ need not accept the opin-
ion of any physician, including a treating physician, if that
opinion is brief, conclusory, and inadequately supported by
clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554
F.3d 1219, 1228 (9th Cir. 2009) (citation and alteration omit-
ted).

   [8] When weighing the medical evidence as part of assess-
ing the claimant’s testimony regarding the severity of his
impairments, the ALJ gave Dr. Ho’s opinion less weight than
Dr. Staley’s opinion because the ALJ concluded that Dr. Ho’s
opinion “was based primarily on [Chaudhry’s] self-report of
limitations.” As the ALJ noted, Dr. Ho’s opinion was predi-
cated in part on her erroneous belief that Chaudhry’s wheel-
chair and cane were prescribed. Chaudhry’s non-prescribed
9114                 CHAUDHRY v. ASTRUE
use of a wheelchair and a cane also factored into the ALJ’s
determination that Chaudhry’s subjective expression of his
limitations lacked credibility. The ALJ’s conclusion was sup-
ported by the observations of many of the providers who eval-
uated Chaudhry, including Dr. Ho’s own observation that
Chaudhry appeared not to exert adequate effort during testing.
Dr. Staley’s finding of chronic pain syndrome was echoed by
many of Chaudhry’s other providers or reviewers, including
his treating physician, Dr. Flynn. We therefore conclude that
the ALJ properly relied on medical evidence that undermined
Chaudhry’s subjective assessment of his limitations.

   Because Dr. Ho and Dr. Staley both based their opinions on
Chaudhry’s x-rays and MRI, Chaudhry’s use of a wheelchair
appears to have been the primary difference between their
conflicting opinions. Because the ALJ’s conclusions are sup-
ported by the record, and because the ALJ provided specific
and legitimate reasons supported by substantial evidence to
give less weight to Dr. Ho’s opinion, we conclude that the
ALJ did not err in basing the RFC on Dr. Staley’s findings
rather than Dr. Ho’s.

  [9] The ALJ gave Dr. Schultz’s opinion less weight than
Dr. Kraft’s because of Dr. Kraft’s conclusion that Dr.
Schultz’s diagnosis of somatoform disorder was incompatible
with depression. As the ALJ noted, the record reflects that
other providers or reviewers agreed that Chaudhry’s alleged
depression did not constitute an impairment and that Chaud-
hry repeatedly failed to seek treatment for his depression. We
conclude that the ALJ did not err in basing the RFC on Dr.
Kraft’s opinion rather than Dr. Schultz’s.

   Chaudhry disagrees with the ALJ’s determination that he
lacked credibility. Chaudhry argues that any lack of credibil-
ity is explained by the dependency and somatization found by
Dr. Schultz. Likewise, Chaudhry contends that the reviewing
physicians’ finding of malingering is outweighed by the
examining physicians’ opinions.
                        CHAUDHRY v. ASTRUE                         9115
   The ALJ must support his credibility finding “with specific,
clear and convincing reasons.” Taylor v. Comm’r of Soc. Sec.
Admin., 659 F.3d 1228, 1234 (9th Cir. 2011) (citation omitted).9
“The ALJ may consider many factors in weighing a claim-
ant’s credibility, including (1) ordinary techniques of credibil-
ity evaluation, such as the claimant’s reputation for lying,
prior inconsistent statements concerning the symptoms, and
other testimony by the claimant that appears less than candid;
(2) unexplained or inadequately explained failure to seek
treatment or to follow a prescribed course of treatment; and
(3) the claimant’s daily activities. If the ALJ’s finding is sup-
ported by substantial evidence, the court may not engage in
second-guessing.” Tommasetti v. Astrue, 533 F.3d 1035, 1039
(9th Cir. 2008) (citations and internal quotation marks omit-
ted). “[I]f a claimant complains about disabling pain but fails
to seek treatment, or fails to follow prescribed treatment, for
the pain, an ALJ may use such failure as a basis for finding
the complaint unjustified or exaggerated. . . .” Orn v. Astrue,
495 F.3d 625, 638 (9th Cir. 2007) (citation omitted).

   [10] Chaudhry’s effort to explain away his lack of credibil-
ity is unavailing. As discussed, Dr. Schultz’s diagnosis of
somatization disorder was based on Chaudhry’s use of a
wheelchair, which itself demonstrates his failure to follow the
advice of providers who told him he did not need a wheel-
chair or a cane. It stands to reason that the ALJ’s finding that
Chaudhry was not credible is not undermined by the diagno-
ses that themselves stemmed from Chaudhry’s lack of credi-
bility. Rather, the ALJ’s credibility finding is clearly,
specifically, and convincingly supported by the record.
  9
    The Commissioner urges us to conclude that the record demonstrates
malingering and therefore that the ALJ need not provide clear and con-
vincing reasons for rejecting Chaudhry’s testimony. But, the ALJ did not
rely on evidence of malingering to support his credibility determination,
so the “clear and convincing” standard applies to our review of the ALJ’s
determination. See Taylor, 659 F.3d at 1234.
9116                  CHAUDHRY v. ASTRUE
   The record also reflects the observations of several provid-
ers that Chaudhry’s complaints of depression lacked objective
support and that Chaudhry repeatedly failed to seek treatment
for depression or follow prescribed courses of treatment. See
Tommasetti, 533 F.3d at 1039. This record evidence bolsters
the ALJ’s finding.

  D.    Carpal Tunnel Syndrome

   [11] Chaudhry argues that the ALJ erroneously stated that
there was no formal diagnosis of carpal tunnel syndrome
because Dr. Flynn examined Chaudhry for wrist pain and
made a finding of carpal tunnel syndrome. However, the
ALJ’s finding that there was no official diagnosis of carpal
tunnel syndrome is confirmed by Dr. Flynn’s notes. Further-
more, even if there were an official diagnosis in the record,
there is no evidence, as the ALJ noted, that the condition
would last more than 12 months, as required by 42 U.S.C.
§ 423(d)(1)(A). In sum, the record does not reflect objective
medical evidence of carpal tunnel syndrome, and the ALJ
therefore properly determined Chaudhry’s RFC.

IV.    SUMMARY

   We affirm the ALJ’s decision. The ALJ conducted a full
and fair hearing in light of the fact that the record contained
evidence of the VA disability rating and the ALJ discussed
the extent of the disability suggested by that rating in his deci-
sion. The ALJ also properly documented his analysis of
Chaudhry’s alleged psychiatric impairments and his analysis
was supported by the record. Likewise, the ALJ’s interpreta-
tion of the medical evidence was supported by the record, as
was his credibility determination.

  AFFIRMED.